J. S44045/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF:                             :      IN THE SUPERIOR COURT OF
B.J.Z., A MINOR                                 :            PENNSYLVANIA
IN THE INTEREST OF:                             :
K.M.D., A. MINOR                                :
                                                :          No. 807 WDA 2019
APPEAL OF: K.L.Z.                               :


               Appeal from the Order Entered December 12, 2018,
                in the Court of Common Pleas of Clearfield County
                  Orphans’ Court Division at Nos. OC-3488-2018,
                                  OC-3489-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                       FILED JANUARY 27, 2020

        K.L.Z. (“Mother”) appeals from the December 12, 2018 order entered in

the Court of Common Pleas of Clearfield County, Orphans’ Court Division,

involuntarily terminating her parental rights to her dependent children, B.J.Z.,

male child, born in March 2009,1 and K.M.D., female child, born in September

20072     (collectively,   the   “Children”),       pursuant   to   the   Adoption   Act,




1 The record reflects that B.J.Z.’s natural father is deceased.               (Notes of
testimony, 9/5/17 at 77.)

2 The record reflects that the whereabouts of K.M.D.’s natural father are
unknown. (Notes of testimony, 9/5/17 at 20.) The record further reflects
that K.M.D.’s birth certificate fails to identify her natural father. (Petition for
involuntary termination of parental rights, 5/30/18 at Exhibit “A.”)
J. S44045/19


23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).3,   4   After careful review,

we affirm.

      The trial court set forth the following:

             The Children were initially found to be dependent after
             a hearing on October 5, 2015.            The finding of
             dependency at that time was primarily due to mental
             health concerns and drug and alcohol use by Mother.
             Physical custody was returned to Mother for a brief
             time on May 9, 2016, due to a progression in reaching
             goals, cooperation in drug and alcohol testing and
             positive visitation periods with the Children. However,
             physical custody of the Children returned to [Children,
             Youth & Family Services (“CYS”)] on September 13,

3 We note that on January 3, 2019, Mother filed a single notice of appeal listing
two docket numbers in each docket below in violation of Pa.R.A.P. 341. See
Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (holding that
quashal is required where litigants fail to file separate notices of appeal from
an order resolving issues on more than one docket number). Subsequently,
on July 22, 2019, this court in Commonwealth v. Creese, 216 A.3d 1142
(Pa.Super. 2019), interpreted Walker as prohibiting us from accepting a
notice of appeal listing multiple docket numbers, even if a separate notice of
appeal is filed in each docket, as was done by Mother in the appeal before us.
Because Mother filed her notices of appeal prior to Creese being decided,
previous decisional law may have been unclear insofar as requiring Mother to
list only one docket number on each notice of appeal. We further note that
after Walker and before Creese, this court did not quash an appeal where an
appellant filed a notice of appeal bearing multiple docket numbers in each
docket. Therefore, we decline to quash this appeal based on noncompliance
with Rule 341 because Mother filed her notices of appeal prior to Creese being
decided.

4 We also note that the trial court appointed separate legal counsel to
represent the Children’s legal interests, as well as a guardian ad litem to
represent the Children’s best interests. See In re Adoption of L.B.M., 161
A.3d 172, 179-180 (Pa. 2017) (plurality) (requiring the appointment of
separate legal counsel, in addition to a guardian ad litem, in contested
involuntary termination proceedings); see also In re D.L.B., 166 A.3d 322,
329 (Pa.Super. 2017) (concluding that “separate representation would be
required only if the child’s best interests and legal interests were somehow in
conflict.”).


                                      -2-
J. S44045/19


           2016, following a hearing on Petitions for Emergency
           Physical Custody filed by [CYS]. The petitions were
           filed due to concerns that Mother was planning to take
           the Children to Texas, disregarding the fact that CYS
           had legal custody.       Prior to the Petitions for
           Emergency Custody, CYS filed a Petition for Physical
           Custody and Contempt against Mother due to
           concerns regarding a notable decline in her progress.
           Specifically,

                 the home had a severe infestation of
                 bedbugs and lice, the [Children] were
                 missing school, Mother would not answer
                 the door when caseworkers or service
                 providers attempted to contact, Mother
                 lost her employment, Mother was evicted,
                 Mother tested positive for THC in early
                 July 2016 and refused to provide
                 additional drug tests, Mother no longer
                 attended drug and alcohol treatment, and
                 Mother felt overwhelmed with her
                 situation, partly because another Juvenile
                 had moved into her residence.

           With the agreement of Mother, these petitions for
           physical custody of Children were granted on
           September 19, 2016.

           The concerns that caused the initial finding of
           dependency are ongoing.          The Children have
           remained in the physical care of CYS since
           September 13, 2016. CYS has maintained legal
           custody of the Children since October 5, 2015, a
           period of thirty-seven (37) months. During this time,
           Mother has continually struggled in rectifying the
           same issues. In particular, concerns remain regarding
           the use of alcohol and controlled substances.
           Additionally, lack of stable housing and financial
           resources has been a constant since the case was
           opened.

Trial court opinion, 12/12/18 at 3-4 (some brackets in original; record

citations and quotation marks omitted).


                                   -3-
J. S44045/19


      The record reflects that the trial court held a termination hearing on

September 5, 2018.      Thereafter, on December 12, 2018, the trial court

entered the order involuntarily terminating Mother’s parental rights to the

Children. Mother filed timely notices of appeal on January 3, 2019, followed

by concise statements of errors complained of on appeal. Although Mother

did not file her concise statements contemporaneously with her notices of

appeal, as required by Pa.R.A.P. 1925(a)(2)(i), Mother set forth the issue she

currently raises on appeal in that statement. Therefore, in accordance with

In re J.T., 983 A.2d 771 (Pa.Super. 2009), Mother’s late filing of her

Rule 1925(a)(2)(i) statement does not result in waiver of her claim on appeal.

Id. at 774-775 (“[i]f late filing of the 1925 statement waived [the m]other’s

appeal rights in this case, there has been per se ineffectiveness of counsel

just as there was for the appellant in [Commonwealth v. Burton, 973 A.2d
428 (Pa.Super. 2009) (en banc)]. We conclude that as in Burton, in parental

termination cases a late filing of a required 1925 statement does not mandate

a finding of waiver.”). The record further reflects that by correspondence

dated June 10, 2019, the trial court advised this court that it would not issue

a further opinion in this matter, but would rely upon its December 12, 2018

opinion and order. (Docket #25.)

      Mother raises the following issue on appeal:

            Whether the [trial c]ourt erred in terminating Mother’s
            parental rights when evidence was presented that
            Mother was not evidencing a settled purpose to
            relinquish her parental claims to the [C]hildren and


                                     -4-
J. S44045/19


            that she had made substantial progress in alleviating
            the circumstances that led to the initial placement of
            the [C]hildren[?]

Mother’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).        “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d
387, 394 (Pa.Super. 2003) (citation omitted).




                                     -5-
J. S44045/19


      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      Here, the trial court terminated Mother’s parental rights pursuant to

Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have long held that,

in order to affirm a termination of parental rights, we need only agree with

the trial court as to any one subsection of Section 2511(a), as well as


                                     -6-
J. S44045/19


Section 2511(b).      In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    We will, therefore, analyze the trial court’s termination order

pursuant to Subsections 2511(a)(2) and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in regard
                    to a child may be terminated after a petition
                    filed on any of the following grounds:

             ....

                    (2)   The    repeated     and    continued
                          incapacity, abuse, neglect or refusal
                          of the parent has caused the child
                          to be without essential parental
                          care,    control   or   subsistence
                          necessary for his physical or mental
                          well-being and the conditions and
                          causes of the incapacity, abuse,
                          neglect or refusal cannot or will not
                          be remedied by the parent.

             (b)    Other       considerations.--The      court    in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of the
                    child. The rights of a parent shall not be
                    terminated solely on the basis of environmental
                    factors such as inadequate housing, furnishings,
                    income, clothing and medical care if found to be
                    beyond the control of the parent. With respect
                    to any petition filed pursuant to subsection
                    (a)(1), (6) or (8), the court shall not consider
                    any efforts by the parent to remedy the
                    conditions described therein which are first
                    initiated subsequent to the giving of notice of
                    the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).


                                       -7-
J. S44045/19


            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).             “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797
A.2d at 340 (internal quotation marks and citations omitted).

      Here, in terminating Mother’s parental rights to the Children, the trial

court initially noted that:

            [t]he concerns that caused the initial finding of
            dependency are ongoing.         The Children have
            remained in the physical care of CYS since
            September 13, 2016. CYS has maintained legal
            custody of the Children since October 5, 2015, a
            period of thirty-seven (37) months. During this time,
            Mother has continually struggled in rectifying the


                                       -8-
J. S44045/19


                same issues. In particular, concerns remain regarding
                the use of alcohol and controlled substances.
                Additionally, lack of stable housing and financial
                resources has been a constant since the case was
                opened.

Trial court opinion, 12/12/18 at 4.

        With respect to termination under Section 2511(a)(2), the trial court

found that:

                Mother has in fact not remedied the problems causing
                the Children to be without essential parental care,
                control or subsistence. She testified on her own
                behalf to continuing to make progress in meeting her
                goals. However, said goals remain unmet over two
                years later. At the time of the hearing on the instant
                petitions, Mother remains unsuccessful in completing
                drug and alcohol counseling, despite assistance from
                CYS. These are the very same problems that led to
                the initial finding of dependency in 2015, and caused
                CYS to take physical custody from Mother for a second
                time on September 19, 2016.

                Mother also remains unsuccessful in finding and
                maintaining stable and appropriate housing for the
                Children. She is currently living with a friend and his
                mother in Ridgway, Pennsylvania and offered no
                evidence that she is on her way to finding adequate
                housing. Mother has not progressed from supervised
                visits with the Children and minimizes her role as a
                parental figure while desiring to act more as a friend.
                Because of this, she lacks the ability to provide
                structure and discipline in the Children’s lives.

Id. at 6-7.

        We have thoroughly reviewed the record in this case and conclude that

it supports the trial court’s factual findings and that the trial court did not

abuse     its   discretion   in   terminating   Mother’s   parental   rights   under



                                         -9-
J. S44045/19


Section 2511(a)(2). The record clearly supports the finding that Mother has

failed to meet her goals, has a specious work history, is inconsistent with

respect to housing, and continues to battle with drugs and alcohol. (See,

e.g., notes of testimony, 9/5/18 at 28-34.) The record further reveals that

Mother is unable or unwilling to provide structure for the Children and engage

in good decision-making, preferring to play with the Children, for example, as

opposed to helping them with their homework. (Id. at 34-36.) The record

demonstrates that the conditions that existed upon removal establish

repeated and continued incapacity, abuse, neglect, or refusal of Mother that

caused the Children to be without essential parental care, control, or

subsistence necessary for their physical or mental well-being. The record also

supports the trial court’s conclusion that Mother continued to lack capacity to

parent the Children.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
            A.2d [481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,


                                    - 10 -
J. S44045/19
53 A.3d at 791.      However, as discussed below,
             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”       In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

             [w]hile a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).




                                      - 11 -
J. S44045/19


      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      Here, in terminating Mother’s parental rights under Section 2511(b), the

trial court found that:

            Dr. Allen Ryen provided testimony at the hearing on
            termination of Mother’s parental rights that the
            Children are in need of permanency, which cannot be
            postponed indefinitely. Further, he opined that the
            bond between Mother and Children is more
            detrimental than it is conducive to the physical and
            mental well-being of the Children.        The lack of
            progress in the goals to be met combined with the
            lengthy amount of time that has passed indicates that
            Mother is unable or unwilling to eliminate the
            problems that initially led to placement.

            Significantly, the record shows that the Children are
            doing very well with their foster parents. Mother,
            however, demonstrates an inability to maintain a
            presence in the Children’s lives and the Children could
            not afford a future disruption in Mother’s custody.
            Ongoing caseworker for CYS [Crystal] Vicklund
            testified that the foster parents demonstrate a loving
            and healthy relationship with the Children, and that
            “they interact as a whole unit . . . it’s very family
            oriented within their home.” . . . Testimony presented


                                     - 12 -
J. S44045/19


            at the termination hearing demonstrates these
            intangibles cannot be provided by Mother due to her
            inability to provide stable housing, issues with
            substance abuse, and her lack of progress in
            demonstrating effective parenting techniques.

Trial court opinion, 12/12/18 at 9-10 (record citations and some quotation

marks omitted).

      Based upon our review of the record, we find no abuse of discretion and

conclude that the trial court appropriately terminated Mother’s parental rights

under Sections 2511(a)(2) and (b).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2020




                                     - 13 -